DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27 and 28 are rejected under 35 U.S.C. 101 because computer program per se is merely a set of instructions capable being executed by a computer.  Computer program or software per se does not fall into one of the four statutory categories of invention, namely, a process, machine, manufacture, or a composition of matter.  Therefore, computer program or software per se is considered non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,13,14,19,and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Application 2017/0318564, hereinafter Lee).

 	Regarding claims 1, 25, Lee discloses a wireless communication apparatus (Fig. 25) comprising: 
a frame generation unit (2511,2521) configured to generate a frame including a plurality of subframes (abstract, [0004]-[0008], which recites  a method for transmitting downlink data in a wireless communication system comprises transmitting, by an eNB, first downlink data through a physical downlink shared channel (PDSCH) region according to a radio frame structure based on a first transmission time interval (TTI); and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) region according to a radio frame structure based on a second TTI);
 a transmission unit (2513,2523) configured to transmit the generated frame to another communication apparatus (abstract, [0004]-[0008], which recites  a method for transmitting downlink data in a wireless communication system comprises transmitting, by an eNB, first downlink data through a physical downlink shared channel (PDSCH) region according to a radio frame structure based on a first transmission time interval (TTI); and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) region according to a radio frame structure based on a second TTI); and  
a notification unit  (2511,2521) configured to notify the other communication apparatus of information regarding scheduling in which a same transmission time interval as one subframe period is set as a unit and information regarding scheduling in which a short transmission time interval which is a transmission time interval shorter than one subframe period is set as a unit, using a control field in the subframe(Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application) .  
Regarding claims 13, 26, 28, Lee discloses a wireless communication apparatus (Fig. 25) comprising: 
a reception unit (2513,2523)  configured to receive a frame including a plurality of subframes generated by another apparatus from the other communication apparatus(abstract, [0004]-[0008], which recites  a method for transmitting downlink data in a wireless communication system comprises transmitting, by an eNB, first downlink data through a physical downlink shared channel (PDSCH) region according to a radio frame structure based on a first transmission time interval (TTI); and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) region according to a radio frame structure based on a second TTI), wherein
(2513,2523)   receives scheduling information in which a same transmission time interval as one subframe period is set as a unit and information regarding scheduling in which a short transmission time interval which is a transmission time interval shorter than one subframe period is set as a unit in a control field in the subframe from the other communication apparatus and receives data transmitted at the short transmission time interval from the other communication apparatus on a basis of the scheduling(Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application);
and receiving data transmitted at the short transmission time interval from the other communication apparatus on a basis of the scheduling(Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application).
Regarding claim 19, Lee discloses a wireless communication apparatus (Fig. 25) comprising: 
a reception unit (2513,2523)   configured to receive a frame including a plurality of subframes generated by another apparatus from the other communication apparatus (abstract, [0004]-[0008], which recites  a method for transmitting downlink data in a wireless communication system comprises transmitting, by an eNB, first downlink data through a physical downlink shared channel (PDSCH) region according to a radio frame structure based on a first transmission time interval (TTI); and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) region according to a radio frame structure based on a second TTI); and a decoding unit (2511,2521)  configured to sequentially decode a slot that includes (Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application).  
Regarding claim 29, Lee discloses a wireless communication system (fig. 25) comprising: 
a first communication apparatus(2510); and 
 a second communication apparatus (2520), wherein the first communication apparatus includes a frame generation unit configured to generate a frame including a plurality of subframes(abstract, [0004]-[0008], which recites  a method for transmitting downlink data in a wireless communication system comprises transmitting, by an eNB, first downlink data through a physical downlink shared channel (PDSCH) region according to a radio frame structure based on a first transmission time interval (TTI); and transmitting, by the eNB, second downlink data through a short PDSCH (sPDSCH) region according to a radio frame structure based on a second TTI), 
a transmission unit (2513,2523)  configured to transmit the generated frame to the second communication apparatus, and a notification unit configured to notify the second communication apparatus of information regarding scheduling in which a same transmission time interval as one subframe period is set as a unit and information regarding scheduling in which a short transmission time interval which is a transmission time interval shorter than one subframe period is set as a unit, using a control field in the subframe, the second communication apparatus includes a reception unit (Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application), and 
the reception unit (2513,2523)  receives scheduling information in which a same transmission time interval as one subframe period is set as a unit and information regarding scheduling in which a short transmission time interval which is a transmission time interval shorter than one subframe period is set as a unit in a control field in the subframe from the first communication apparatus and receives data transmitted at the short transmission time interval from the first communication apparatus on a basis of the scheduling(Fig. 12, [0169]-[0173], which recites a short TTI duration shorter than the subframe duration as claimed by the instant application).    
Regarding claim 2, Lee discloses the wireless communication apparatus according to claim 1, wherein the notification unit notifies each other communication apparatus of information regarding a location in which data to be transmitted at the short transmission time interval is to be decoded(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).  
Regarding claims 3, 14, 20, Lee discloses the wireless communication apparatus according to claim 2, wherein the notification unit notifies each other communication apparatus of information regarding an ending position of a short transmission time field in which data is transmitted at the short transmission time interval(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).   
Regarding claims 4,15,21,  Lee discloses the wireless communication apparatus according to claim 3, wherein the notification unit notifies each other communication apparatus of information regarding a starting position of a short transmission time field in which data is transmitted at the short transmission time interval(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).   
Regarding claim 5, Lee discloses the wireless communication apparatus according to claim 4, wherein the notification unit notifies of information regarding the starting position in the control field (Figs. 12, 17, [0169]-[0173], [0261]-[0266]).   
  Regarding claim 6, Lee discloses the wireless communication apparatus according to claim 2, wherein a number of the short transmission time intervals per subframe allocated to one other communication apparatus is limited(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).     
Regarding claim 7, Lee discloses the wireless communication apparatus according to claim 2, wherein the notification unit notifies of a number of the short transmission time intervals per subframe allocated to one other communication apparatus(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claim 8, Lee discloses the wireless communication apparatus according to claim 7, wherein the notification unit notifies of the number of the short transmission time intervals per subframe allocated to one other communication apparatus in the control field in the same subframe(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).     
Regarding claim 9, Lee discloses the wireless communication apparatus according to claim 7, wherein the notification unit notifies of the number of the short (Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claim 10, Lee discloses the wireless communication apparatus according to claim 1, wherein the notification unit notifies of information regarding scheduling of the transmission time interval and the short transmission time interval for each resource block as the information regarding the scheduling(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).   
Regarding claim 11, Lee discloses the wireless communication apparatus according to claim 1, wherein a plurality of short transmission time fields in which data is transmitted at the short transmission time interval exist in one subframe(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claim 12, Lee discloses the wireless communication apparatus according to claim 1, wherein the control field is a PDCCH (Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claims 16,22, Lee discloses the wireless communication apparatus according to claim 13, comprising: a processing unit configured to transmit a response based on a result obtained by comparing a decoding result of the data transmitted at the short transmission time interval and received by the reception unit to a predetermined condition to the other communication apparatus(Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claims 17,23, 24, Lee discloses the wireless communication apparatus according to claim 16, wherein the processing unit transmits a positive (Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Regarding claim 18, Lee discloses the wireless communication apparatus according to claim 13, wherein the control field is a PDCCH (Figs. 12, 17, [0169]-[0173], [0261]-[0266]).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuda et al. (US Application 2013/0028098, hereinafter Yuda).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461